EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on August 8, 2022.

The application has been amended as follows: 

	7. (Currently Amended) The tool chain of claim 1, characterized in that the gearbox includes first and second output shafts for transmitting rotational energy to the generator, and the at least one clamp element includes a plurality of the clamp elements, at least one of which is capable of engaging the first output shaft and at least another one of which is capable of engaging the second output shaft when the plurality of clamp elements fixes the distal tube portion in position relative to the first and second output shafts.
	12. (Currently Amended) A method of disassembling and removing internal components from a generator and a gearbox of a wind turbine for repair or replacement, the method characterized by: 
providing the tool chain of claim 1, the method further characterized by: 
(a) inserting the tool chain through an interior of the generator such that the tube of the tool chain extends from the distal tube portion, which is located within a first output shaft of the gearbox for transmitting rotational energy from the gearbox to the generator, to the proximal tube portion that is configured to extend outside the generator; 
(b) actuating the at least one clamp element located on the distal tube portion to fix the tool chain in position relative to the first output shaft of the gearbox; 
(c) moving the sliding tool of the tool chain along a length of the tube from a position on the proximal tube portion into the interior of the generator; 
-5-(d) coupling the sliding tool to an internal component of the generator or of the gearbox; and 
(e) moving the sliding tool and the internal component coupled to the sliding tool along the tube onto the proximal tube portion, and out of the interior of the generator.
16. (Currently Amended) The method of claim 12, characterized in that the gearbox also includes a second output shaft for transmitting rotational energy from the first output shaft to the generator, the at least one clamp element includes a plurality of the clamp elements, and step (b) further comprises: 
engaging at least one of the plurality of clamp elements with the first output shaft; and engaging at least one of the plurality of clamp elements with the second output shaft, to thereby fix the distal tube portion in position relative to each of the first and second output shafts.
23. (Canceled)
Claims 7, 12, and 16 have been amended so as to alleviate various indefinite issues. Claim 23 has been canceled as it does not include allowable subject matter.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12 - 22, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding tool” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because “sliding tool” invokes interpretation under 35 U.S.C. 112(f), ‘sliding tool’ will be interpreted so as to comprise “a cylindrical flange having a radially extending surface and a plurality of apertures on the radially extending surface,” as taught by the Specification (page 10, lines 1 – 5; figure 1, elements 50 and 52).
Reasons for Allowance
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Deland (U.S. Patent Number 4,443,922), was presented and discussed in the previous Office Action. However, Deland does not teach a sliding tool which comprises a cylindrical flange having a radially extending surface and a plurality of apertures on the radially extending surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726